Title: From Alexander Hamilton to John Adams, [4 December 1790]
From: Hamilton, Alexander
To: Adams, John


[Philadelphia, December 4, 1790]
The Secretary of the Treasury has the honor to enclose to the Vice President of the United States the letter of the Lieutenant Governor of Massachusetts, with that of Captain Lyde. These papers were duly transmitted to the President of the United States, but could not be attended with any favorable consequences to Captain Lyde, as a commander for the Cutter on the Massachusetts Station had been appointed before they reached him.
Treasury DepartmentDec. 4. 1790
